Order and judgment (one paper), Supreme Court, New York County (Helen E. Freedman, J.), entered February 8, 2008, granting the petition to confirm two arbitration awards determining that petitioner was obligated to pay respondent nothing on his claim for a termination payment and awarding petitioner the principal amount of $88,712,904.95 plus interest, and denying respondent’s motion to dismiss the petition and to vacate adverse portions of the awards, unanimously affirmed, with costs. Appeal from order, same court and Justice, also entered February 8, 2008, which directed settlement of the above order and judgment, unanimously dismissed, without costs, as subsumed in the appeal from the order and judgment.
*479The arbitration awards were properly confirmed where there was no showing that the arbitration panel manifestly disregarded the law or exceeded its authority (see 9 USC § 10 [a]; Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 480-483 [2006], cert dismissed 548 US 940 [2006]). The panel’s interpretation of the termination agreement, particularly that petitioner’s requirement to make the termination payment was conditioned upon respondent’s compliance with his representations and warranties, was supported by the agreement’s plain language and the uncontroverted testimony of petitioner’s witness. The panel also appropriately recognized the collateral estoppel effect of the findings of fact in the federal action (Securities & Exch. Commn. v Yuen, 2006 WL 1390837, 2006 US Dist LEXIS 34759 [CD Cal 2006], affd 272 Fed Appx 615 [9th Cir 2008]).
We have considered respondent’s remaining arguments and find them unavailing. Concur—Tom, J.E, Andrias, Buckley and DeGrasse, JJ. (See 17 Misc 3d 1135(A), 2007 NY Slip Op 52271(U).]